2016 IL App (1st) 143666
                                          No. 1-14-3666
                                                                                    Fifth Division
                                                                                   March 31, 2016

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

     FATHER & SONS HOME IMPROVEMENT II, INC.,                 ) Appeal from the Circuit
                                                              ) Court of Cook County.
              Plaintiff-Appellant,                            )
                                                              )  No. 11 CH 29050
     v.                                                       )
                                                              ) The Honorable
     TRACEE M. STUART and CEDRIC D. STUART,                   ) Robert Quinn,
     Husband and Wife; MORTGAGE ELECTRONIC                    ) Judge Presiding.
     REGISTRATION SYSTEMS, INC., a Corporation;               )
     COUNTRYWIDE HOME LOANS, INC., a Corporation )
     Duly Licensed as an Illinois Residential Mortgage        )
     Licensee;                                                )
                                                              )
              Defendants-Appellees                            )
                                                              )
     (Trans-Land Financial Services, Inc., a Corporation Duly )
     Licensed as an Illinois Residential Mortgage Licensee;   )
     RBS Citizen’s NA, a Corporation Duly Licensed as an      )
     Illinois Residential Mortgage Licensee; and Nonrecord    )
     Claimants,                                               )
              Defendants).                                    )
     _______________________________________________________________________________

              JUSTICE GORDON delivered the judgment of the court, with opinion.
              Presiding Justice Reyes and Justice Neville concurred in the judgment and opinion.


                                             OPINION

¶1             This appeal arises from plaintiff Father & Sons Home Improvement II, Inc.’s

           mechanic’s lien action brought against defendants Tracee and Cedric Stuart (the

           Stuarts); and Bank of America, N.A., and Mortgage Electronic Registration Systems,
     No. 1-14-3666


         Inc. (together, Bank of America 1). Plaintiff raises three issues on appeal: (1) whether

         the circuit court erred in finding that plaintiff had committed constructive fraud and

         granting summary judgment in favor of the Stuarts and Bank of America; (2) whether

         the circuit court erred in awarding the Stuarts attorney fees pursuant to the Mechanics

         Lien Act (770 ILCS 60/17(c) (West 2008)); and (3) whether the circuit court erred in

         awarding Bank of America attorney fees pursuant to Illinois Supreme Court Rule 137

         (eff. July 1, 2013). We affirm all three of the circuit court’s orders for the reasons set

         forth below.

¶2                                                  BACKGROUND

¶3            Plaintiff’s verified complaint alleges the following undisputed facts: defendants

         Tracee and Cedric Stuart, husband and wife, own a house located on Peoria Avenue

         in Chicago, Illinois. On March 9, 2005, the Stuarts obtained two mortgages on this

         house from Bank of America, which timely recorded these mortgages with the Cook

         County Recorder of Deeds’ Office on March 29, 2005.

¶4                In April 2009, the Stuarts entered into a written construction agreement with

         plaintiff. Under this agreement, the Stuarts agreed to pay plaintiff $43,500 for the

         construction of a deck, garage, and basement in their house. Six months later, on

         September 10, 2009, plaintiff obtained a building permit from the Department of

         Buildings and soon after, plaintiff began construction on the Stuarts’ house. 2 On


              1
                 Defendant Bank of America, N.A., appears in this litigation as successor-in-interest to
     Countrywide Home Loans, Inc. Defendant Mortgage Electronic Registration Systems, Inc., appears in this
     litigation as nominee of Countrywide Home Loans, Inc.
              2
               The exact date construction on the Stuarts’ house began is not provided in the record. The Stuarts
     claimed in their motion for summary judgment that construction began sometime in October or November
     of 2009.


                                                          2
     No. 1-14-3666


         September 12, 2009, the Stuarts and plaintiff agreed to modify this construction

         agreement to include a retail installment contract, under which plaintiff agreed to

         provide the Stuarts with financing for the costs of the construction project. 3

¶5                Over the next five months, as the project progressed, plaintiff had the Stuarts

         sign “certificates” titled “Final Completion Certificate for Property Improvements.”

         These certificates purported to report the Stuarts’ satisfaction with the construction

         work on their house at various stages of the project. The Stuarts signed such

         certificates in November 2009, January 2010, February 2010, March 2010, and May

         2010. Construction on the Stuarts’ house was ultimately completed sometime in June

         2010.

¶6                On September 17, 2009, eight months before plaintiff completed construction

         on the Stuarts’ house, plaintiff recorded an “Original Contractor’s Claim for a Lien”

         (the mechanic’s lien) with the Cook County Recorder of Deeds. This mechanic’s lien

         included an affidavit, signed by Nancy Martinez, president of plaintiff’s company,

         which stated:

                  “That on the 18th day of April, 2009 the Claimant, Father and Sons

                  Home Imp. II, Inc., entered into a contract &/or Change Order with (1)

                  said owner Tracee M. Stuart & Cedric D. Stuart (J). (2) to do a Deck,

                  Garage and Basement for the building, (3) erected on said land for the

                  sum of $43,500.00 and on the 12th day of September, 2009, completed

                  there-under (4) All work required by said contract.” (Emphasis in the

                  original.)

              3
               The retail installment contract did not modify the construction terms provided in the original
     construction agreement.

                                                          3
     No. 1-14-3666


         This affidavit further stated that the Stuarts owed plaintiff an additional sum of

         $2,700 for “extra and additional work” completed “at the special instance and

         request” of the Stuarts. In total, the balance of plaintiff’s mechanic’s lien was

         $46,200, not including interest.

¶7               On August 17, 2011, plaintiff filed a four-count verified complaint with the

         Cook County circuit court. Count I of this complaint sought foreclosure on the

         mechanic’s lien; the other three counts, not at issue on appeal, raised claims for

         breach of contract, unjust enrichment, and quantum meruit. Bank of America

         responded by filing a motion to dismiss count I of plaintiff’s verified complaint under

         section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2010)). In this

         motion, Bank of America argued that plaintiff’s mechanic’s lien claim was not

         recorded within four months of completing the construction project and was therefore

         not enforceable against third-party creditors under the Mechanic’s Lien Act (770

         ILCS 60/7(a) (West 2008)). On October 13, 2011, the Stuarts filed a pro se 4 motion

         to dismiss arguing that plaintiff’s mechanic’s lien was invalid because it

         misrepresented the amount due and the work completed as of the time of its

         recording.

¶8               On December 2, 2011, the circuit court denied both motions to dismiss and the

         parties went on to engage in extensive written and oral discovery. A key part of this

         discovery involved plaintiff’s responses to Bank of America’s requests for

         admissions, in which plaintiff admits that “it completed work at the subject property




             4
              The Stuarts’ pro se motion to dismiss did not specify the section of the Code of Civil Procedure
     under which the motion was filed. The Stuarts have subsequently acquired professional representation.

                                                         4
       No. 1-14-3666


          in or about June, 2010” and not on September 12, 2009, as the sworn and signed

          affidavit attached to the mechanic’s lien attests.

¶9             On June 5, 2014, the Stuarts and Bank of America each moved for summary

          judgment on count I of plaintiff’s verified complaint. In these motions, both Bank of

          America and the Stuarts argued that plaintiff committed constructive fraud by

          misrepresenting in its mechanic’s lien and in the affidavit attached to the lien the

          work performed and the amount owed at the time the lien was recorded. In addition,

          Bank of America’s motion argued that plaintiff’s lien was not enforceable against

          third-party creditors because plaintiff had not recorded its mechanic’s lien within four

          months of completing the construction project, as required under the Mechanic’s Lien

          Act (770 ILCS 60/7(a) (West 2008)).

¶ 10           On June 12, 2014, plaintiff filed a response to defendants’ motions for summary

          judgment arguing that the lien was timely filed as plaintiff had already performed

          architectural, permitting, and survey work before recording the lien and that the

          “erroneous overcharges and overstatements” in the lien did not rise to the level of

          constructive fraud as the Stuarts and Bank of America alleged.

¶ 11           On July 8, 2014, the circuit court granted the Stuarts’ and Bank of America’s

          motions for summary judgment, finding that plaintiff had committed constructive

          fraud in its mechanic’s lien claim. The circuit court explained that “overstatement in

          and of itself is not sufficient with regard to constructive fraud. There has to be

          something more. In this particular situation there is something more. There is the

          affiant on behalf of Fathers and Sons stating that the work was completed some

          months after, after the claim for the lien was actually filed.”


                                                    5
       No. 1-14-3666


¶ 12              The circuit court also granted both defendants leave to file petitions for attorney

          fees, explaining that plaintiff’s mechanic’s lien action was nothing less than “an

          egregious case of constructive fraud” and that in previous cases the court had already

          warned plaintiff to stop overstating its lien claims. 5

¶ 13              The Stuarts filed their petition for attorney fees in the amount of $13,675

          pursuant to section 17 of the Mechanics Lien Act (770 ILCS 60/17(c) (West 2008)).

          Bank of America filed its amended petition for attorney fees in the amount of

          $26,291.02 pursuant to Illinois Supreme Court Rule 137. The circuit court granted

          both petitions, finding that:

                  “the plaintiff knew or should have known that its September 19, 2009

                  mechanics lien on which it based this litigation falsely stated that all

                  work due under the contract was complete on September 12, 2009,

                  when in fact the work was not complete until June 2010. Plaintiff

                  verified that false fact or denied its corollary in various documents filed

                  with the court. This false fact was the cornerstone of the litigation.”

¶ 14              The circuit court’s order granting Bank of America’s attorney fees also listed

          the following five instances in which plaintiff filed pleadings in violation of Illinois

          Supreme Court Rule 137: (1) in paragraph 23 of the verified complaint where

          plaintiff incorporated its mechanic’s lien, which falsely stated that “[a]ll work

          required by said contract” was completed by September 12, 2009; (2) in paragraph 23

          of the verified complaint where plaintiff incorporated its mechanic’s lien, which

          falsely stated that plaintiff “delivered extra labor and materials” and completed “extra


              5
                  The circuit court did not name specific cases.

                                                             6
       No. 1-14-3666


          and additional work” by September 12, 2009; (3) on page 2 of plaintiff’s response to

          Bank of America’s motion to dismiss, where it falsely stated that “[p]laintiff’s lien

          notice was filed at a proper time”; (4) in plaintiff’s answer to paragraph 5 of Bank of

          America’s affirmative defenses, where plaintiff denied not having completed the

          work until after September 17, 2009; and (5) in plaintiff’s answer to paragraph 6 of

          Bank of America’s affirmative defenses, where plaintiff denied not having filed its

          claim for the lien within four months after completion of the work.

¶ 15          Plaintiff’s remaining claims for breach of contract, unjust enrichment, and

          quantum meruit remain pending in the circuit court below. On November 3, 2014,

          however, the circuit court entered an order pursuant to Illinois Supreme Court Rule

          304 finding that there is no just reason for delaying the enforcement of its judgments

          or appeal therefrom. This appeal follows.

¶ 16                                            ANALYSIS

¶ 17            On appeal, we consider whether the circuit court erred in: (1) entering summary

          judgment in favor of Bank of America and the Stuarts, (2) awarding the Stuarts

          attorney fees pursuant to section 17 of the Mechanics Lien Act (770 ILCS 60/17(c)

          (West 2008)), and (3) awarding Bank of America attorney fees pursuant to Illinois

          Supreme Court Rule 137. We address each of these issues in turn.

¶ 18                                           I. Jurisdiction

¶ 19            As an initial matter, we must discuss our appellate jurisdiction, given the fact

          that plaintiff has several claims that remain pending before the circuit court. “A

          reviewing court must ascertain its jurisdiction before proceeding in a cause of action,

          regardless of whether either party has raised the issue.” Secura Insurance Co. v.


                                                  7
       No. 1-14-3666


          Illinois Farmers Insurance Co., 232 Ill. 2d 209, 213 (2009). “Jurisdiction of appellate

          courts is limited to reviewing appeals from final judgments, subject to statutory or

          supreme court rule exceptions.” In re Marriage of Verdung, 126 Ill. 2d 542, 553

          (1989) (citing People ex rel. Scott v. Silverstein, 87 Ill. 2d 167, 171 (1981), and

          Village of Niles v. Szczesny, 13 Ill. 2d 45, 47 (1958)). “A judgment is considered final

          ‘if it terminates the litigation between the parties on the merits or disposes of the

          rights of the parties, either on the entire controversy or a separate part thereof.’ ” In re

          Curtis B., 203 Ill. 2d 53, 59 (2002) (quoting R.W. Dunteman Co. v. C/G Enterprises,

          Inc., 181 Ill. 2d 153, 159 (1998)).

¶ 20            Plaintiff claims that the trial court has jurisdiction pursuant to Illinois Supreme

          Court Rules 301, 303, and 304. “Every final judgment in a civil case is appealable

          pursuant to Supreme Court Rule 301 [citation], and jurisdiction is vested in the

          appellate court to hear the appeal of that final judgment upon the filing of a notice of

          appeal.” F.H. Prince & Co. v. Towers Financial Corp., 266 Ill. App. 3d 977, 981-82

          (1994). However, “[w]hen a final judgment or order does not dispose of all matters

          presented to the court, Supreme Court Rule 304(a) governs.” F.H. Prince & Co., 266

          Ill. App. 3d at 982. Rule 304(a) provides that “[i]f multiple parties or multiple claims

          for relief are involved in an action, an appeal may be taken from a final judgment as

          to one or more but fewer than all of the parties or claims only if the trial court has

          made an express written finding that there is no just reason for delaying either

          enforcement or appeal or both.” Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). In the case

          at bar, the trial court included a written finding pursuant to Rule 304(a) concerning

          the grant of summary judgment, the award of the Stuarts’ attorney fees, and the award


                                                     8
       No. 1-14-3666


          of Bank of America’s attorney fees. However, “the mere presence of Rule 304(a)

          language cannot make a nonfinal order final and appealable.” People ex rel. Block v.

          Darm, 267 Ill. App. 3d 354, 356 (1994); Cinch Manufacturing Co. v. Rosewell, 255

          Ill. App. 3d 37, 42-43 (1993). Thus, we must consider whether the three orders at

          issue in the instant case are final orders as to those claims.

¶ 21           With respect to the grant of the Stuarts’ and Bank of America’s motions for

          summary judgment, the grant of summary judgment resolved the issues concerning

          the validity of the mechanic’s lien. “An order granting summary judgment is a final

          order.” Schilli Leasing, Inc. v. Forum Insurance Co., 254 Ill. App. 3d 731, 739

          (1993); Diggs v. Suburban Medical Center, 191 Ill. App. 3d 828, 836 (1989). As

          such, the addition of Rule 304(a) language to the order renders it appealable.

¶ 22           Similarly, the grant of the Stuarts’ attorney fees under the Mechanic’s Lien Act

          and Bank of America’s attorney fees under Rule 137 are final orders that are

          appealable with the inclusion of Rule 304(a) language. “A request for attorney fees is

          a claim within the meaning of Supreme Court Rule 304(a) [citation]. [Citation.] This

          is so whether the fees are sought pursuant to statute, such as the entry of sanctions for

          false pleadings, or pursuant to a contract provision.” Brown & Kerr, Inc. v. American

          Stores Properties, Inc., 306 Ill. App. 3d 1023, 1028 (1999). Thus, an order resolving

          those claims is appealable when Rule 304(a) language is included. See West

          American Insurance Co. v. J.R. Construction Co., 334 Ill. App. 3d 75, 88 (2002)

          (finding jurisdiction to review the denial of a request for sanctions under section 155

          of the Insurance Code (215 ILCS 5/155 (West 1998)) with the inclusion of Rule

          304(a) language). We note that the requests for attorney fees concern only the


                                                     9
       No. 1-14-3666


          attorney fees that relate to the mechanic’s lien action, not the attorney fees concerning

          plaintiff’s pending claims. Accordingly, we find we have jurisdiction to consider the

          orders at issue in the instant appeal.

¶ 23                                        II. Summary Judgment

¶ 24            A trial court is permitted to grant summary judgment only “if the pleadings,

          depositions, and admissions on file, together with the affidavits, if any, show that

          there is no genuine issue as to any material fact and that the moving party is entitled

          to a judgment as a matter of law.” 735 ILCS 5/2–1005(c) (West 2008). The trial court

          must view the pleadings, depositions, admissions, affidavits, and exhibits in the light

          most favorable to the nonmoving party. North Shore Community Bank & Trust Co. v.

          Sheffield Wellington LLC, 2014 IL App (1st) 123784, ¶ 60 (citing Home Insurance

          Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004)).

¶ 25           A defendant moving for summary judgment bears the burden of proof.

          Nedzvekas v. Fung, 374 Ill. App. 3d 618, 624 (2007). The defendant may meet this

          burden either by affirmatively showing that some element of the case must be

          resolved in its favor, or by establishing the absence of evidence supporting the

          nonmoving party’s case. Nedzvekas, 374 Ill. App. 3d at 624 (citing Celotex Corp. v.

          Catrett, 477 U.S. 317, 325 (1986)).

¶ 26           In short, “summary judgment is a drastic measure” only granted when the

          movant’s right to judgment is clear and free from doubt. Outboard Marine Corp. v.

          Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102, (1992). “Mere speculation,

          conjecture, or guess is insufficient to withstand summary judgment.” Sorce v.

          Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999).


                                                   10
       No. 1-14-3666


¶ 27           We review a trial court's decision to grant a motion for summary judgment de

          novo. Outboard Marine Corp., 154 Ill. 2d at 102. De novo consideration requires us

          to perform the same analysis that a trial judge would perform. Khan v. BDO Seidman,

          LLP, 408 Ill. App. 3d 564, 578 (2011). Ultimately, we may affirm the trial court’s

          decision on any basis that appears in the record before us, whether or not the trial

          court in fact relied on that basis, and even if the trial court's reasoning was

          incorrect. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 28           In their motions for summary judgment both Bank of America and the Stuarts

          claimed that plaintiff’s mechanic’s lien fraudulently stated that plaintiff completed all

          the work required under the construction agreement by September 12, 2009, when in

          fact, plaintiff did not even begin construction on the Stuarts’ house until sometime in

          October or November of 2009. The Stuarts further claimed that plaintiff’s mechanic’s

          lien falsely stated that they owed plaintiff $46,200 as of September 12, 2009, when

          the first payment under the parties’ retail installment contract was not due until

          November 1, 2009. Plaintiff does not dispute these allegations. Instead, plaintiff

          maintains that the false statements in its mechanic’s lien amount to nothing more than

          “erroneous overcharges and overstatements” and that the record does not support the

          circuit court’s finding that it recorded the mechanic’s lien with the intent to defraud

          defendants. We do not find this argument persuasive.

¶ 29           We begin our discussion by reiterating the well-established principles that guide

          our analysis of the Mechanic’s Lien Act (the Act) (770 ILCS 60/1 et seq.

          (West 2008)). The Act is a comprehensive statutory enactment that outlines the rights,

          responsibilities, and remedies of parties to construction contracts, including owners,


                                                   11
       No. 1-14-3666


          contractors, subcontractors, and third parties. Lazar Brothers Trucking, Inc., v. A & B

          Excavating, Inc., 365 Ill. App. 3d 559, 562 (2006); Struebing Construction Co. v.

          Golub–Lake Shore Place Corp., 281 Ill. App. 3d 689, 694 (1996). The overall

          purpose of the Act is “ ‘to require a person with an interest in real property to pay for

          improvements or benefits which have been induced or encouraged by his or her own

          conduct.’ ” Stafford–Smith, Inc. v. Intercontinental River East, LLC, 378 Ill. App. 3d

          236, 240 (2007) (quoting Leveyfilm, Inc. v. Cosmopolitan Bank & Trust, 274 Ill. App.

          3d 348, 352 (1995)).

¶ 30          The right to a mechanic's lien claim is nevertheless a statutory right in derogation

          of the common law and a contractor therefore must strictly comply with the

          requirements of the Act to be eligible for relief. Matanky Realty Group, Inc. v. Katris,

          367 Ill. App. 3d 839, 841 (2006); Tefco Construction Co., Inc. v. Continental

          Community Bank & Trust Co., 357 Ill. App. 3d 714, 719 (2005) (explaining that

          “[w]hile the Act should be construed liberally as a remedial one, being in derogation

          of common law, it is strictly construed with reference to the requirements upon which

          the right to a lien depends”).

¶ 31          With these general principles in mind we turn to the relevant provisions of the

          Act. Section 7 of the Act provides that: “[n]o such lien shall be defeated to the proper

          amount thereof because of an error or overcharging on the part of any person

          claiming a lien therefor under this Act, unless it shall be shown that such error or

          overcharge is made with intent to defraud.” 770 ILCS 60/7 (West 2008). “ ‘Intent to

          defraud may [be] inferred from documents containing overstated lien amounts

          combined with additional evidence.’ ” Cordeck Sales, Inc. v. Construction Systems,


                                                   12
       No. 1-14-3666


          Inc., 382 Ill. App. 3d 334, 373 (2008) (quoting Peter J. Hartmann Co. v. Capitol

          Bank & Trust, Co. 353 Ill. App. 3d 700, 708 (2004)). The requirement that there be

          intent to defraud is designed “to protect an honest lien claimant who makes a mistake

          rather than a dishonest claimant who knowingly makes a false statement.” Peter J.

          Hartmann Co., 353 Ill. App. 3d at 706. When there is evidence, however, that the lien

          claimant knowingly filed a lien claim containing false statements the claim will be

          defeated because “the effect of such a lien claimant’s claim is to give the appearance

          of a greater encumbrance on the property than that to which he is entitled.” Peter J.

          Hartmann Co., 353 Ill. App. 3d at 706.

¶ 32           Thus, not only will courts invalidate a mechanic’s lien on the basis of actual

          fraud, but also on the basis of constructive fraud. Lohmann Golf Designs, Inc. v.

          Keisler, 260 Ill. App. 3d 886, 891 (1994) appeal allowed, cause remanded, 157 Ill. 2d

          504 (1994), and supplemented, 260 Ill. App. 3d at 894; see also LaSalle National

          Trust, N.A. v. Board of Directors of the 1100 Lake Shore Drive Condominium, 287

          Ill. App. 3d 449, 455 (1997) (“ ‘[fraud] is no less fraudulent, either in law or in

          morals, because it is called constructive fraud’ ” (quoting Warner v. Flack, 278 Ill.

          303, 313 (1917))).

¶ 33           In Lohmann, for example, we held that a contractor engaged in constructive

          fraud when the contractor filed separate lien claims on three different properties

          seeking in each of the claims the aggregate value of all the properties combined and

          effectively tripling the amount of its lien claim. Lohmann, 260 Ill. App. 3d at 891; see

          also Bank of America National Trust & Savings Ass’n v. Zedd Investments, Inc., 276

          Ill. App. 3d 998, 1001 (1995) (finding that a contractor’s filing of two separate liens


                                                   13
       No. 1-14-3666


          for each parcel of land in the subdivision it had worked on constituted constructive

          fraud because it exaggerated the amount owed to the contractor); Fedco Electric Co.

          v. Stunkel., 77 Ill. App. 3d 48, 51 (1979) (finding that a contractor’s overstatement in

          a mechanic’s lien claim amounted to constructive fraud due to the size of the

          overstatement and the contractor’s knowledge of the overcharges).

¶ 34           Even under the theory of constructive fraud, however, a mechanic’s lien claim

          will not be defeated simply because the lien claim contains overstatements or

          overcharges. Cordeck Sales, 382 Ill. App. 3d at 373. Rather, to invalidate a lien claim

          on the basis of constructive fraud, there must be additional evidence demonstrating

          that the contractor knowingly made the overstatement or overcharge. See Cordeck

          Sales, 382 Ill. App. 3d at 371 (finding that an overstatement in a mechanic’s lien

          claim did not constitute constructive fraud because aside from the lien claim itself

          there was no other evidence from which fraudulent intent could be inferred); Peter J.

          Hartmann Co., 353 Ill. App. 3d at 710 (finding that a contractor's filing of multiple

          notices and claims did not constitute constructive fraud because the notices and

          claims considered as a whole clearly indicated a single lien claim encumbering the

          same property); North Shore Community Bank & Trust Co. v. Sheffield Wellington

          LLC, 2014 IL App (1st) 123784, ¶ 149 (finding that an overcharge in a contractor’s

          mechanic’s lien claim was not substantial enough to constitute constructive fraud).

¶ 35           The additional evidence required to establish constructive fraud may, however,

          come in the form of an affidavit, signed by an agent of a contractor’s company, which

          is attached to the mechanic’s lien claim, and which falsely attests to the truth of

          overstatements and overcharges made by the contractor. See Lohmann, 260 Ill. App.


                                                  14
       No. 1-14-3666


          3d at 892 (finding that a contractor knowingly overstated its lien claim when the

          president of the contractor’s company signed affidavits attesting to the truth of the

          statements made in the contractor’s mechanic’s lien claims); see also Fedco Electric

          Co., 77 Ill. App. 3d at 50 (finding that a contractor knowingly overstated its lien

          claim when the president of the contractor’s company admitted in his deposition that

          the contractor failed to credit the defendant’s past payments).

¶ 36           In the case at bar, we find that the record before us leaves no room for doubt

          over whether plaintiff, at the very least, committed constructive fraud. The allegations

          of fraud here, unlike the allegations of fraud discussed in Cordeck Sales, Peter J.

          Hartmann Co., and Sheffield Wellington, are not merely based on overstatements or

          overcharges, but rather on patently false statements that plaintiff used to establish its

          right to a mechanic’s lien in the first place. See Cordeck Sales, 382 Ill. App. 3d at

          371; Peter J. Hartmann Co., 353 Ill. App. 3d at 710; Sheffield Wellington LLC, 2014

          IL App (1st) 123784, ¶ 149.

¶ 37           First, plaintiff’s mechanic’s lien, recorded on September 17, 2009, falsely stated

          that all the work required under the construction agreement, including the

          construction of the garage, basement, and deck, was completed by September 12,

          2009. This statement was proven false by plaintiff’s own admission that “it completed

          work at the subject property in or about June, 2010.” Plaintiff must have known that it

          had not completed all the work required under the construction agreement as the

          Department of Buildings only issued plaintiff a building permit on September 10,

          2009. Likewise, the “completion certificates,” which plaintiff had the Stuarts sign as

          the project progressed, clearly indicate that plaintiff knew that as of September 17,


                                                   15
       No. 1-14-3666


          2009, it had not constructed any of the land improvements (the garage, deck, and

          basement) required under the construction agreement.

¶ 38           Beyond providing a fabricated completion date, plaintiff’s mechanic’s lien also

          stated falsely that the Stuarts owed plaintiff $46,200 as of September 12, 2009. This

          statement was proven false by the clear and unambiguous terms of the parties’ retail

          installment contract, under which the Stuarts were not required to make the first

          installment payment until November 1, 2009.

¶ 39           Finally, here, as in Lohmann, plaintiff attached to its mechanic’s lien the signed

          and sworn affidavit of Nancy Martinez, president of plaintiff’s company, falsely

          attesting to the truth of the overstatements and overcharges made in its mechanic’s

          lien claim. See Lohmann, 260 Ill. App. 3d at 892. The circuit court thus reasonably

          inferred that plaintiff knew that its mechanic’s lien contained false statements.

          Indeed, even construing the pleadings, admissions, exhibits, and affidavits strictly

          against defendants and liberally in favor of plaintiff the circuit court here had no

          choice but to conclude that plaintiff’s mechanic’s lien, based on patently false

          statements, constituted constructive fraud.

¶ 40           Plaintiff’s assertion on appeal that the circuit court’s decision “rewrites the Act”

          by making every mistaken overcharge or overstatement in a mechanic’s lien a per se

          violation is simply not true. See 770 ILCS 60/7 (West 2008) (“[n]o such lien shall be

          defeated *** unless it shall be shown that such error or overcharge is made with

          intent to defraud”). As we explained above, even under the theory of constructive

          fraud, a mechanic’s lien will not be defeated unless there is additional evidence

          demonstrating    that   the   contractor    knowingly made      the   overcharges    and


                                                     16
       No. 1-14-3666


          overstatements. Cordeck Sales, 382 Ill. App. 3d at 373. The false statements in

          plaintiff’s mechanic’s lien, however, cannot be characterized as mere overstatements

          or overcharges, but rather as knowingly false statements that were clearly designed to

          allow plaintiff to bring a fraudulent mechanic’s lien action against defendants.

¶ 41           We further find it irrelevant that plaintiff performed architectural, permit, and

          survey work before recording its mechanic’s lien. See First Bank of Roscoe v.

          Rinaldi, 262 Ill. App. 3d 179, 184 (1994) (“architects, structural engineers,

          professional engineers, land surveyors, and property managers who perform any

          service or incur any expense for any purpose are entitled to a lien under the Act”).

          Even if plaintiff’s architectural, permit, and survey work was lienable, plaintiff had

          no right to falsely claim that all the work required under the construction agreement

          was completed by September 12, 2009. Plaintiff also fraudulently claimed $46,200,

          which was the full value of the construction agreement.

¶ 42           We thus agree with the circuit court that no issue of material fact existed as to

          whether plaintiff’s mechanic’s lien constituted constructive fraud, and we accordingly

          find that the circuit court properly concluded that the Stuarts and Bank of America

          were entitled to summary judgment.

¶ 43           Having established that the circuit court properly granted summary judgment in

          favor of both defendants on the basis of constructive fraud, we find it unnecessary to

          discuss Bank of America’s alternative argument that plaintiff’s mechanic’s lien was

          not timely filed within four months of completing construction on the Stuarts’ house.

          See 770 ILCS 60/7(a) (West 2008).




                                                  17
       No. 1-14-3666


¶ 44                    III. Attorney Fees Under Section 17 of the Mechanic’s Lien Act

¶ 45             In addition to granting summary judgment to both defendants, the circuit court

          awarded the Stuarts $13,675 in attorney fees pursuant to section 17 of the Mechanic’s

          Lien Act (770 ILCS 60/17 (West 2008)). The circuit court based this award on the

          Stuarts’ petition for attorney fees, which identified the responsible attorneys,

          described their expertise and hourly rate, and detailed all the relevant work entries

          involved in the case. On appeal, plaintiff argues that this award was “excessive.” In

          particular, plaintiff argues that it was not objectively reasonable for the Stuarts’

          attorneys to spend nearly 55 hours on a “straightforward” mechanic’s lien action.

          Plaintiff also claims that it was not objectively reasonable for the Stuarts’ attorneys to

          spend eight hours on researching and drafting a motion for summary judgment. We

          do not find plaintiff’s argument to be persuasive, and we find no basis to disturb the

          circuit court’s award of attorney fees.

¶ 46           Section 17(c) provides that “[i]f the court specifically finds that a lien claimant

          has brought an action under this Act without just cause or right, the court may tax the

          claimant the reasonable attorney's fees of the owner who contracted to have the

          improvements made and defended the action, but not those of any other party.” 770

          ILCS 60/17(c) (West 2008). The terms “without just cause or right” are defined as “a

          claim asserted by a lien claimant or a defense asserted by the owner who contracted

          to have the improvements made, which is not well grounded in fact and warranted by

          existing law or a good faith argument for the extension, modification, or reversal of

          existing law.” 770 ILCS 60/17(d) (West 2008).




                                                    18
       No. 1-14-3666


¶ 47           A trial court’s decision awarding attorney fees under section 17 of the

          Mechanic’s Lien Act is reviewed under the abuse of discretion standard. Central

          Illinois Electric Services, L.L.C. v. Slepian, 358 Ill. App. 3d 545, 550 (2005). Under

          this standard, a trial court does not abuse its discretion “ ‘unless, in view of all the

          circumstances, its decision so exceeded the bounds of reason that no person would

          take the view adopted by the trial court.’ ” Gambino v. Boulevard Mortgage Corp.,

          398 Ill. App. 3d 21, 51 (2009) (quoting In re Marriage of Demar, 385 Ill. App. 3d

          837, 852 (2008)). The rationale for this standard is that a party challenging a trial

          court’s decision regarding attorney fees “is actually challenging the trial court's

          discretion in determining what is reasonable.” Guerrant v. Roth, 334 Ill. App. 3d 259,

          263 (2002); see also Peleton, Inc. v. McGivern’s Inc., 375 Ill. App. 3d 222, 225

          (2007). A trial court therefore has “broad discretionary powers in awarding attorney

          fees.” Mirar Development, Inc. v. Kroner, 308 Ill. App. 3d 483, 485 (1999) (citing In

          re Estate of Callahan, 144 Ill. 2d 32, 44 (1991)).

¶ 48           In the case at bar, plaintiff challenges the circuit court’s award of attorney fees

          solely on the basis that the award was “excessive.” Merely characterizing an award of

          attorney fees as “excessive,” however, does not amount to establishing that the trial

          court abused its discretion. “The determination as to what constitutes reasonable

          compensation is a matter peculiarly within the discretion of the trial court.” Chicago

          Title & Trust Co., Trustee Under Trust No. 89-044884 v. Chicago Title & Trust Co.,

          Trustee Under Trust No. 1092636, 248 Ill. App. 3d 1065, 1072 (1993). A trial court is

          indeed permitted to use its own knowledge and experience in assessing the time

          required to complete particular services or activities. Chicago Title & Trust Co., 248


                                                   19
       No. 1-14-3666


          Ill. App. 3d at 1073 (citing In re Estate of Healy, 137 Ill. App. 3d 406, 411 (1985)). A

          court of review, in contrast, may not reverse the trial court’s award of attorney fees

          merely because it may have reached a different conclusion. Chicago Title & Trust

          Co., 248 Ill. App. 3d at 1073; In re Estate of Healy, 137 Ill. App. 3d at 411.

¶ 49           Furthermore, the record in the present case makes it clear that the Stuarts’

          petition for attorney fees provided the circuit court with all the required detailed

          information: it identified the responsible attorneys, described the expertise and hourly

          rate of the attorneys, and detailed all the relevant work entries involved in this case.

          See Gambino, 398 Ill. App. 3d at 66 (“the petition for fees must specify the services

          performed, by whom they were performed, the time expended thereon, and the hourly

          rate charged therefor”); see also Ealy v. Peddy, 138 Ill. App. 3d 397, 400 (1985).

          Plaintiff, on the other hand, has failed to include in the record any transcripts from the

          circuit court’s hearing awarding the Stuarts their attorney fees. See Mars v. Priester,

          205 Ill. App. 3d 1060, 1066 (1990) (“[a]n appellant has the burden to present a

          sufficiently complete record of the proceedings at trial to support a claim of error”).

          We are accordingly required to presume that the circuit court, relying on its

          experience and knowledge, carefully reviewed the Stuarts’ petition for attorney fees

          and found this petition as reasonable. Mars, 205 Ill. App. 3d at 1066 (“[i]n the

          absence of such a record on appeal, and upon a claim of error, it will be presumed

          that the order entered by the trial court was in conformity with law and had a

          sufficient factual basis *** doubts which may arise from the incompleteness of the

          record will be resolved against the appellant.”); see also Chicago Title & Trust Co.,

          248 Ill. App. 3d at 1075.


                                                   20
       No. 1-14-3666


¶ 50           We thus decline plaintiff’s invitation to make a de novo determination as to the

          reasonableness of the circuit court’s award of attorney fees and we accordingly find

          that the circuit court did not abuse its discretion in awarding the Stuarts $13,675 in

          attorney fees.

¶ 51                          IV. Sanctions Under Supreme Court Rule 137

¶ 52           In addition to awarding attorney fees to the Stuarts, the circuit court sanctioned

          plaintiff and awarded Bank of America $26,291.02 in attorney fees pursuant to

          Illinois Supreme Court Rule 137. Ill. S. Ct. R. 137 (eff. July 1, 2013). Plaintiff

          appeals this award of attorney fees on numerous grounds. First, plaintiff argues that

          sanctions were not warranted in the present case because its mechanic’s lien claim

          was based on a legal theory grounded in existing law, namely, the theory that a

          contractor is not required to complete all the work required under a construction

          agreement before recording a mechanic’s lien claim.

¶ 53           Second, in the alternative, plaintiff argues that even if sanctions were warranted,

          the attorney fees awarded to Bank of America were “unreasonably excessive.” In

          support of this argument, plaintiff claims that “it defies logic” that Bank of America

          expended 105 hours defending a “non-complex” mechanic’s lien action that the

          Stuarts were able to defend successfully by expending only 54 hours. Plaintiff further

          claims that Bank of America’s petition for attorney fees included “double billings”

          and duplicative entries. For example, according to plaintiff, Bank of America

          improperly included in its petition four separate entries that were all marked for the

          same task of researching applicable mechanic’s lien case law. Finally, plaintiff argues




                                                  21
       No. 1-14-3666


          that the circuit court erred in awarding Bank of America over $1,000 in paralegal

          fees, which constitute office overhead expenses that are not recoverable.

¶ 54           We address each of plaintiff’s arguments in turn. However, here too, we find no

          reason to disturb the circuit court’s award of attorney fees.

¶ 55           Illinois Supreme Court Rule 137(a) provides:

                     “(a) *** Every pleading, motion and other document of a party

               represented by an attorney shall be signed by at least one attorney of

               record ***. The signature of an attorney or party constitutes a

               certificate by him that he has read the pleading, motion or other

               document; that to the best of his knowledge, information, and belief

               formed after reasonable inquiry it is well grounded in fact and is

               warranted by existing law or a good-faith argument for the extension,

               modification, or reversal of existing law, and that it is not interposed

               for any improper purpose, such as to harass or to cause unnecessary

               delay or needless increase in the cost of litigation.” Ill. S. Ct. R. 137(a)

               (eff. July 1, 2013).

¶ 56           “ ‘The purpose of [Rule 137] is to prevent abuse of the judicial process by

          penalizing claimants who bring vexatious and harassing actions based upon

          unsupported allegations of fact or law.’ ” Lake Environmental, Inc. v. Arnold, 2015 IL

          118110, ¶¶ 13, 39 (quoting Fremarek v. John Hancock Mutual Life Insurance Co.,

          272 Ill. App. 3d 1067, 1074 (1995)); see also Espevik v. Kaye, 277 Ill. App. 3d 689,

          697 (1996) (explaining the same). Rule 137 is thus penal in nature and must be




                                                   22
       No. 1-14-3666


          strictly construed. Citi Mortgage, Inc. v. Johnson, 2013 IL App (2d) 120719, ¶ 41

          (citing Sadler v. Creekmur, 354 Ill. App. 3d 1029, 1045 (2004)).

¶ 57           Rule 137 is not, however, intended to punish litigants for making losing

          arguments. Indeed, a trial court considering whether sanctions are warranted in a

          particular case should not engage in hindsight, but rather determine what was

          reasonable at the time the attorney or party signed the document or made its motion.

          Arnold, 2015 IL 118110, ¶ 39 (citing Fremarek, 272 Ill. App. 3d at 1074). Courts

          should also not impose sanctions solely because the facts ultimately determined in a

          particular case are adverse to the facts set forth originally in the pleadings.

          Commonwealth Edison Co. v. Munizzo, 2013 IL App (3d) 120153, ¶ 35 (citing

          Rubino v. Circuit City Stores, Inc., 324 Ill. App. 3d 931, 946 (2001)).

¶ 58           The determination of whether to impose sanctions under Rule 137 ultimately

          rests with the sound discretion of the trial court. In re Marriage of Schneider, 298 Ill.

          App. 3d 103, 109 (1998) (citing Senese v. Climatemp, Inc., 289 Ill. App. 3d 570, 581-

          82 (1997)). The trial court’s decision to impose or deny sanctions is thus entitled to

          great weight on appeal, and its decision will not be disturbed absent an abuse of

          discretion. Bennett & Kahnweiler, Inc. v. American National Bank & Trust Co. of

          Chicago, 256 Ill. App. 3d 1002, 1007 (1993) (citing In re Estate of Wernick, 127 Ill.

          2d 61, 78 (1989)). Under this standard, a trial court is only said to have abused its

          discretion where no reasonable person would take the view adopted by the trial court.

          Arnold, 2015 IL 118110, ¶ 16. We thus limit our review to “whether the trial court's

          decision was informed, based on valid reasoning, and follows logically from the

          facts.” Munizzo, 2013 IL App (3d) 120153, ¶ 33.


                                                   23
       No. 1-14-3666


¶ 59           We first address plaintiff’s argument that sanctions were not warranted in the

          present case. Plaintiff argues that its mechanic’s lien claim was well grounded in the

          theory that a contractor does not need to complete all the work required under a

          construction agreement before recording a mechanic’s lien claim. Plaintiff is correct;

          a contractor does not need to complete all the work required under a construction

          agreement before recording a mechanic’s lien claim. Cordeck Sales, Inc. v.

          Construction Systems, Inc., 382 Ill. App. 3d 334, 389 (2008) (explaining that the term

          “completion” as used in the Mechanic’s Lien Act does not refer to completion of the

          contract, but rather to completion of the work for which the contractor seeks to

          enforce its lien).

¶ 60           The circuit court here, however, did not sanction plaintiff for recording its

          mechanic’s lien claim prematurely, but rather for repeatedly submitting documents to

          the court containing false statements about plaintiff’s right to enforce its mechanic’s

          lien claim. See Lohmann, 260 Ill. App. 3d at 886 (affirming a circuit court’s decision

          imposing sanctions on a contractor who filed an excessive mechanic’s lien claim that

          wrongly encumbered the subject property and clouded the property owner’s title).

¶ 61           In particular, the circuit court here listed five instances where plaintiff violated

          Rule 137: (1) in paragraph 23 of the verified complaint where plaintiff incorporated

          its mechanic’s lien falsely stating that “[a]ll work required by said contract” was

          completed by September 12, 2009; (2) in paragraph 23 of the verified complaint

          where plaintiff incorporated its mechanic’s lien falsely stating that plaintiff “delivered

          extra labor and materials” and completed “extra and additional work” by September

          12, 2009; (3) on page 2 of plaintiff’s response to Bank of America’s motion to


                                                   24
       No. 1-14-3666


          dismiss, where plaintiff falsely stated that “[p]laintiff’s lien notice was filed at a

          proper time”; (4) in plaintiff’s answer to paragraph 5 of Bank of America’s

          affirmative defenses, where plaintiff denied not having completed the work until after

          September 17, 2009; and (5) in plaintiff’s answer to paragraph 6 of Bank of

          America’s affirmative defenses, where plaintiff denied not having filed its claim for

          the lien within four months after completion of the work.

¶ 62           In conclusion, there was no theory grounded in existing law that permitted

          plaintiff to falsely state in its mechanic’s lien claim that all the work required under

          the construction agreement was completed, when in fact the work had not been

          completed. There was also no theory grounded in existing law that allowed plaintiff

          to misrepresent the amount owed by the Stuarts at the time the lien claim was

          recorded. Any such a theory would indeed defeat the vary purpose of the Mechanic’s

          Lien Act, which is to ensure that persons with an interest in real property pay for the

          actual improvements and benefits that they have induced. Stafford–Smith, Inc. v.

          Intercontinental River East, LLC, 378 Ill. App. 3d 236, 240 (2007) (citing Leveyfilm,

          Inc. v. Cosmopolitan Bank & Trust, 274 Ill. App. 3d 348, 352 (1995)).

¶ 63           There can thus be little argument over whether the circuit court’s decision to

          impose sanctions against the plaintiff was informed, based on valid reasoning, and

          followed logically from the facts of this case. We accordingly find that the circuit

          court did not abuse its discretion in imposing sanctions on the plaintiff.

¶ 64           Plaintiff’s second and alternative argument that the attorney fees awarded to

          Bank of America were unreasonably “excessive” is equally unpersuasive. According

          to the plaintiff, it was not “objectively reasonable” for Bank of America to expend


                                                   25
       No. 1-14-3666


          105 hours defending a “non-complex” mechanic’s lien action that the Stuarts were

          able to defend successfully by expending only 54 hours. Plaintiff further argues that

          Bank of America improperly included in its petition four duplicative entries that were

          all marked for the same task of researching mechanic’s lien case law. We disagree.

¶ 65           First, contrary to plaintiff’s argument, a cursory comparison of the hours

          expended by one defendant to the hours expended by another defendant is not

          determinative in reviewing the reasonableness of an award of attorney fees. The mere

          fact that Bank of America expended more time than the Stuarts defending this lawsuit

          does not establish that the circuit court’s award of attorney fees was unreasonably

          excessive. As the record reflects, Bank of America was directly involved in this

          litigation for over three years. During this period, the attorneys representing Bank of

          America participated in extensive oral and written discovery and motion practice.

¶ 66           Bank of America was also involved in this litigation in a different manner than

          the Stuarts. It was Bank of America’s attorneys that introduced the argument that

          plaintiff’s mechanic’s lien claim was untimely filed and was not enforceable against

          third party creditors. See 770 ILCS 60/7(a) (West 2008). It was also Bank of

          America’s attorneys that researched and drafted the motion to dismiss, which Bank of

          America brought at the onset of this litigation. There is, therefore, no reason to

          assume that the amount of time expended by Bank of America in this action should

          mirror the amount of time expended by the Stuarts.

¶ 67           There is also nothing in the record that suggests that Bank of America’s entries

          were “duplicative” as plaintiff suggests. On the contrary, it is clear from the record

          that during the hearing on the reasonableness of Bank of America’s petition the



                                                  26
       No. 1-14-3666


          circuit court carefully scrutinized each of the entries made by Bank of America in its

          petition for attorney fees. Indeed, the hearing transcripts establish that plaintiff was

          given the opportunity to object to the entries included in Bank of America’s petition,

          that plaintiff objected to some of these entries, and that the circuit court struck down

          and adjusted the entries that it deemed to be unreasonable. We thus find nothing in

          the record that supports plaintiff’s claim that the circuit court abused its discretion by

          awarding Bank of America duplicative and unreasonably excessive attorney fees.

¶ 68           Moreover, we must reiterate that because Rule 137 sanctions are penal in nature,

          we are not required to review each and every reimbursable component of an award of

          attorney fees that was imposed as a sanction against a party filing a frivolous lawsuit.

          Riverdale Bank v. Papastratakos, 266 Ill. App. 3d 31, 43 (1994) (“[t]he isolated focus

          on each reimbursable component part of preparation and trial is not necessary where

          false allegations made without reasonable cause are determined to be the cornerstone

          of the entire baseless lawsuit”); Robertson v. Calcagno, 333 Ill. App. 3d 1022, 1028

          (2002) (“[f]ees are recoverable under Rule 137 even where they are ‘lumped,’ and

          even for unaccounted-for time entries”). The circuit court here explicitly noted that it

          considered the false statements made by plaintiff in its mechanic’s lien claim to be

          “the cornerstone of the litigation.” We accordingly decline to review isolated entries

          made in Bank of America’s petition for attorney fees.

¶ 69           Finally, plaintiff incorrectly assumes that paralegal work may never be

          recovered as part of an award of attorney fees. Under Rule 137, a party may recover

          attorney fees incurred as a result of the sanctionable paper or pleading. Robertson,

          333 Ill. App. 3d at 1028. This limitation generally precludes the recovery of office



                                                   27
       No. 1-14-3666


          overhead expenses, which an attorney incurs regardless of specific litigation. See

          Harris Trust & Savings Bank v. American National Bank & Trust Co. of Chicago,

          230 Ill. App. 3d 591, 599 (1992) (citing Kaiser v. MEPC American Properties, Inc.,

          164 Ill. App. 3d 978, 989 (1987)). Such office overhead expenses typically include

          “telephone charges, in-house delivery charges, in-house photocopying, check

          processing, newspaper subscriptions, and in-house paralegal and secretarial

          assistance.” Johnson v. Thomas, 342 Ill. App. 3d 382, 401 (2003). When paralegals or

          other non-attorneys, however, perform special legal tasks, which would otherwise

          have to be performed by an attorney, the fees incurred from those tasks are

          recoverable because they cannot be regarded as overhead office expenses that are

          already included in the attorney’s hourly rate. See Merchandise National Bank of

          Chicago v. Scanlon, 86 Ill. App. 3d 719, 728 (1980) (distinguishing services

          performed by a law student, which would otherwise have been performed by an

          attorney, from general administrative tasks “which would be more properly included

          in the attorneys’ hourly rates as part of their general overhead costs”); see also Todd

          W. Musburger, Ltd. v. Meier, 394 Ill. App. 3d 781 (2009) (finding that work done by

          a law firm’s non-attorney in-house consultant was recoverable).

¶ 70           In the present case, the circuit court carefully reviewed all the entries pertaining

          to paralegal work that were included in Bank of America’s petition for attorney fees.

          In considering those entries, the circuit court explained that Bank of America was

          only entitled to recover for the paralegal work involving legal tasks that would

          otherwise have to be performed by an attorney.




                                                  28
       No. 1-14-3666


¶ 71           After reviewing those entries, the circuit court found that some of the paralegal

          work described in Bank of America’s petition involved work of the kind that would

          otherwise have to be completed by an attorney. For example, the circuit court found

          that Bank of America’s paralegals performed “legal tasks” when they researched the

          title history of the property subjected to plaintiff’s mechanic’s lien claim and when

          they drafted a memorandum to the supervising attorneys summarizing the results of

          this title search. Conversely, the circuit court did not allow Bank of America to

          recover for the entries involving the paralegals performing general administrative

          tasks, such as updating the case status reports and organizing the case file.

¶ 72           The record thus makes it clear that the circuit court did not simply rubber-stamp

          Bank of America’s petition for attorney fees. Rather, the circuit court applied its

          discretion and reviewed each of the entries involving work performed by paralegals.

          We thus find no basis in the record supporting plaintiff’s argument that the circuit

          court abused its discretion by erroneously reimbursing Bank of America for office

          overhead expenses.

¶ 73           Having addressed each of plaintiff’s objections to the circuit court’s award, we

          find that the circuit court appropriately awarded $26,291.02 in attorney fees to Bank

          of America as a sanction under Rule 137.

¶ 74                                        CONCLUSION

¶ 75           For the foregoing reasons, we affirm the judgment of the circuit court of Cook

          County.

¶ 76           Affirmed.




                                                   29